Citation Nr: 0110843	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-12 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
nerve root dysfunction at L5-S1, with sciatic nerve 
involvement.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran served in the California Army National Guard 
between June 1989 and June 1998, but the exact dates of his 
active service have not yet been verified.  However, during a 
period of inactive duty training (IDT) from November 4-5, 
1995, he sustained multiple injuries in a motor vehicle 
accident, including to his left lower extremity and lumbar 
spine.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) September 1999 rating decision which 
granted service connection for nerve root dysfunction at L5-
S1, with sciatic nerve involvement, assigning it a 10 percent 
rating.  

By rating decision in September 1999, the RO also granted 
service connection for "left foot drop" disability, 
assigning it a 40 percent rating.  The veteran's substantive 
appeal, received in June 2000 relative to the claim of an 
increased rating for his service-connected lumbosacral spine 
disability, was also interpreted by the RO as a notice of 
disagreement relative to the rating assigned the service-
connected left foot disability.  A statement of the case 
addressing the rating of "left foot drop" was issued in 
June 2000, but timely substantive appeal was not filed by or 
on behalf of the veteran.  38 U.S.C.A. § 7105.  Consequently, 
in view of the foregoing and in keeping with the veteran's 
express desire mentioned in his May 2000 substantive appeal, 
the issue now in appellate status is as set forth on the 
cover page above.  


REMAND

In his September 1999 notice of disagreement, the veteran 
formally requested a hearing before RO personnel.  A review 
of the record reveals that the requested personal hearing has 
not yet been scheduled.  Thus, to ensure full compliance with 
due process requirements, a hearing before an RO hearing 
officer must be scheduled.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.700 (2000).  

Accordingly, this case is REMANDED for the following action:

In accordance with appropriate 
procedures, the RO should schedule the 
veteran for a personal hearing 
according to his request before a 
Hearing Officer at the Los Angeles RO.  
All communication with the veteran 
regarding the scheduling of a hearing 
should be documented in the claims 
folder.

The case should then be returned to the Board for review, if 
in order.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


